Citation Nr: 1014462	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, specifically claimed as irregular heart beat.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a skin condition, 
claimed as rashes of the face and body.

4.  Entitlement to service connection for headaches due to 
undiagnosed illness.

5.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

6.  Entitlement to service connection for joint aches (also 
described as fibromyalgia), to include as due to undiagnosed 
illness.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971 
and from November 1990 to May 1991.  The Veteran also had 
Army National Guard service from 1973 until 2003, presumably 
with periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.

The case came before the Board in May 2009 at which time the 
Board denied service connection claims for: a cardiovascular 
disorder, specifically claimed as irregular heart beat; a 
sinus disorder; a skin condition, claimed as rashes of the 
face and body; headaches due to undiagnosed illness; memory 
loss due to undiagnosed illness; and for joint aches (also 
described as fibromyalgia), to include as due to undiagnosed 
illness; and remanded service connection claims for 
hypertension, bilateral hearing loss, a skin condition 
claimed as jungle rot of the feet, and for a disorder of the 
lumbar spine, for additional development.  

The Veteran appealed the Board's May 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, the Veteran's 
private attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Partial Remand.  In 
an Order issued in December 2009, the Court granted the 
motion with respect to the portion of the Board's May 2009 
decision which addressed and denied the six service 
connection claims identified on the title page of this 
document, and remanded the matter to the Board for compliance 
with the instructions specified in the Joint Motion.  

Also addressed in the Board's May 2009 decision were service 
connection claims for hypertension, bilateral hearing loss, a 
skin condition claimed as jungle rot of the feet, and for a 
disorder of the lumbar spine, which were remanded for 
additional evidentiary development.  As such, these claims 
are not encompassed by the Joint Motion or the December 2009 
Order issued by the Court.  Breeden v. Principi, 17 Vet. App. 
475, 478 (2004) (Court lacks jurisdiction over claim remanded 
by BVA).  Those claims are currently pending readjudication, 
which will be undertaken after the additional development 
requested in the May 2009 Board Remand is completed.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to an Order issued by the Court in December 2009, a 
Board decision issued in May 2009, denying service connection 
claims for: a cardiovascular disorder, a sinus disorder; a 
skin condition, claimed as rashes of the face and body; 
headaches due to undiagnosed illness; memory loss due to 
undiagnosed illness; and for joint aches (also described as 
fibromyalgia), to include as due to undiagnosed illness, was 
Remanded for compliance with instructions provided in a 
December 2009 Joint Motion for Partial Remand.

In the December 2009 Joint Motion, the parties agreed that a 
Remand was required in accordance with the duty to assist.  
Specifically, it was noted that the Veteran's Army National 
Guard records dated from 1973 until April 2003 should be 
sought for the record.  The Joint Motion referenced 
information on file which reflected that upon separation from 
the Army National Guard, the Veteran was assigned to the 
"USAR Control Group" (Retired Reserve) in St. Louis, 
Missouri.  

In this regard, the Joint Motion indicated that the Veteran's 
Army National Guard records were requested by the RO on March 
10, 2004; and again on June 15, 2004; also noting that there 
was no indication that the Army National Guard ever responded 
or that the RO sent any further follow-up requests for 
records.  It was pointed out in the Joint Motion that under 
the provisions of  38 U.S.C. § 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2), VA is required to make reasonable efforts to 
obtain relevant records that the claimant has adequately 
identified and authorized the VA to obtain. In a case of 
records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  It 
was further noted that cases in which VA may conclude that no 
further efforts are required, include those in which the 
Federal department or agency advises VA that the requested 
records do not exist, or the custodian does not have them.  
See 38 C.F.R. § 3.159(c)(2).  In the Joint Motion, it was 
concluded that in this case, there was no indication that 
such records did not exist or that efforts to obtain those 
records would be futile.  

In accordance with the December 2009 Joint Motion and Order, 
the Board believes too that it is appropriate to request the 
Veteran's Army National Guard records because they may serve 
to clarify certain events in service.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  The Board also points out that pursuant to 
VA regulations, if, after making reasonable efforts to obtain 
adequately identified records, VA is unable to secure same, 
VA must notify the Veteran and (a) identify the specific 
records VA is unable to obtain; (b) briefly explain the 
efforts that VA made to obtain those records; (c) describe 
any further action to be taken by VA with respect to the 
claim; and (d) notify claimant that he is ultimately 
responsible for providing the evidence.  38 U.S.C.A. § 
5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  

Therefore, the aforementioned concerns and regulatory 
provisions will be addressed by virtue of this Remand.  The 
Court has held that RO compliance with a Remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a Remand, another Remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to contact any and 
all appropriate sources which may serve as 
the custodian of the Veteran's Army 
National Guard records dating from 
approximately 1973 to 2003, and such 
efforts should be documented for the 
record, as should documentation of 
responses and evidence received.  Efforts 
to obtain the records should continue 
until they are procured, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  In 
such event, notation to this effect should 
be made part of the record.  In 
conjunction with requesting these records, 
the RO should also attempt to obtain 
verification of the Veteran's ACDUTRA and 
INACDUTRA dates.

2.  If, after making reasonable efforts to 
obtain adequately identified records, VA 
is unable to secure same, VA must notify 
the Veteran and (a) identify the specific 
records VA is unable to obtain; (b) 
briefly explain the efforts that VA made 
to obtain those records; (c) describe any 
further action to be taken by VA with 
respect to the claim; and (d) notify 
claimant that he is ultimately responsible 
for providing the evidence.  38 U.S.C.A. § 
5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  
Such notification should be made a part of 
the record.  

3.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted in full, the RO should 
issue the Veteran a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

